Case 4:18-cv-00442-ALM-CMC Document 97-1 Filed 02/18/20 Page 1 of 37 PageID #: 4577




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

    ED BUTOWSKY,                                    §
                                                    §
            Plaintiff,                              §
                                                    §
    v.                                              §          CIVIL ACTION NO.
                                                    §
    DA YID FOLKENFLIK; NATIONAL                     §          4: 18-CV-00442-ALM
    PUBLIC RADIO, INC.; EDITH                       §
    CHAPIN; LESLIE COOK; AND                        §
    PALLA VI GOGOi,                                 §
                                                    §
            Defendants.                             §


      DECLARATION OF LAURA LEE PRATHER IN SUPPORT OF DEFENDANTS'
     REPLY IN SUPPORT OF THEIR MOTION TO COMPEL DISCOVERY PURSUANT
                            TO FED. R. CIV. P. 37


   I, Laura Lee Prather, hereby declare pursuant to 28 U.S.C. § 1746:

          1.      My name is Laura Lee Prather. I am over the age of twenty-one (21) years and am

   fully competent to make this declaration. The facts stated in this declaration are within my

   personal knowledge and are true and co1Tect.

          2.      I am a partner at the law firm of Haynes and Boone, LLP and lead counsel for

   Defendants in the above-captioned lawsuit. I am fully competent to make this declaration, and all

   the facts set forth herein are based on my personal knowledge and are true and correct.

          3.      I have overseen Defendants' discovery efforts in this case. As part of those efforts,

   Defendants served a subpoena on Aaron Rich, the plaintiff in a related lawsuit against the Plaintiff

   here, Ed Butowsky. See Rich v. Butowsky, et al., Case No. 1: 18-cv-00681-RJL (D.D.C) (the

   "Aaron Rich Case"). The facts of the Aaron Rich Case overlap substantially to those in this


   DECLARATION OF LAURA LEE PRATHER IN SUPPORT OF DEFENDANTS' REPLY                            Page I
   TO PLAINTIFF'S RESPONSE TO DEFENDANTS' MOTION TO COMPEL
Case 4:18-cv-00442-ALM-CMC Document 97-1 Filed 02/18/20 Page 2 of 37 PageID #: 4578




    lawsuit; specifically, both cases center around the death of Aaron Rich's brother, Seth, and Mr.

    Butowsky's involvement in conspiracy theories following Seth's death. The subpoena to Mr. Rich

    requested, among other things, documents that Mr. Butowsky produced in the Aaron Rich Case.

            4.       In the Aaron Rich Case, Mr. Butowsky has represented that he has produced 1,429

    pages of documents. See Notice of Correction, Aaron Rich Case, Dkt. No. 134. After being

    ordered to produce documents several months ago, the parties agreed to retain an outside vendor

    to assist with electronic discovery; that vendor located a total of 6,452 potentially responsive

    documents (representing a total of 29,920 pages) with a review of only Mr. Butowsky's primary

    gmail account. Mot. to Compel at Ex. 2 (Email from E. Quainton to J. Riley dated December 23,

    2019 (Ex. 7 to Pl. 's Motion and Memorandum in Support of Motion for Sanctions Against

    Defendant Butowsky, Aaron Rich Case, Dkt. 93)). This preliminary review did not include Mr.

    Butowsky's cell phone, computer, or several other email accounts.        Id. Thus, the forensic

   examination in the Aaron Rich Case is continuing with the rest of Mr. Butowsky's devices and

   accounts. Id. By contrast, Mr. Butowsky has only produced approximately 300 documents (more

   than 100 pages of which were NPR public filings) in response to Defendants' discovery requests

    in this case. Id. at 2, 5.

            5.       On November 25 , 2019, I received a response from counsel for Aaron Rich in

   response to Defendants' subpoena. The response indicated that Mr. Rich would not be producing

   materials produced to him by Mr. Butowsky or his Co-Defendant, Matthew Couch, as counsel for

   both had indicated that they would object to the production of those materials in response to the

   subpoena. A copy of that correspondence is attached to this declaration as Exhibit 1.

            6.      On February 3, 2020, I received Plaintiffs Response and Memorandum m

   Opposition to Defendants' Motion to Compel ("Plaintiffs Response"). In it, Plaintiff represented

   DECLARATION OF LAURA LEE PRATHER IN SUPPORT OF DEFENDANTS' REPLY                         Page 2
   TO PLAINTIFF'S RESPONSE TO DEFENDANTS' MOTION TO COMPEL
Case 4:18-cv-00442-ALM-CMC Document 97-1 Filed 02/18/20 Page 3 of 37 PageID #: 4579




   that "Plaintiffs counsel in this action has agreed to produce those documents [referenced in

   paragraph 5 above], regardless whether [sic] they are relevant to the claims in this case."

   (Emphasis in original). Response at 3. Plaintiff also represented that he agreed to "instruct his

   counsel in that [Aaron Rich Case]         . to make all non-privileged documents available (to

   Defendants here]." Id.

          7.      Upon receipt of Plaintiffs Response, I emailed counsel for Mr. Rich, attached a

   copy of Plaintiffs Response to that email, and requested that Mr. Rich supplement his production

   on the basis of counsel's agreement to produce documents in the Aaron Rich Case. A copy of that

   correspondence is attached to this declaration as Exhibit 2. I copied Plaintiffs counsel in this case,

   as well as Eden Quainton, Mr. Butowsky's counsel in the Aaron Rich Case.

          8.      Mr. Quainton responded that he had not received instruction from Mr. Butowsky

   to lift his objections to the production of Mr. Butowsky's material and, as a result, was bound to

   object to the production. Id. On February 12, 2020, in a subsequent telephone conversation, Mr.

   Quain ton reiterated that, although he was aware that Mr. Butowsky stated in Plaintiffs Response

   that he would permit production to Defendants in this case of his document production in the Aaron

   Rich Case, Mr. Butowsky had neither given him permission to lift his objection, nor had he

   authorized Steven Biss, Plaintiffs attorney in this case, to make any such statement.

          9.      It was not until after close of business on February 13, 2020 that Mr. Quainton

   emailed me to say that Mr. Butowsky had agreed to permit Mr. Rich to produce to Defendants in

   this case copies of the documents he produced in the Aaron Rich Case. Mr. Quainton requested

   that counsel for Mr. Rich provide a copy of Mr. Butowsky's production to Defendants here. He

   also requested that counsel for Mr. Rich provide a pmiion of Mr. Couch's production to

   Defendants here. Even though U.S. District Court Judge Leon (District of Columbia) denied Mr.

   DECLARATION OF LAURA LEE PRATHER IN SUPPORT OF DEFENDANTS' REPLY                              Page 3
   TO PLAINTIFF'S RESPONSE TO DEFENDANTS' MOTION TO COMPEL
Case 4:18-cv-00442-ALM-CMC Document 97-1 Filed 02/18/20 Page 4 of 37 PageID #: 4580




    Couch's request to withhold documents under ajournalist's privilege in the Aaron Rich Case, Mr.

   Couch is refusing to produce those documents in the case at hand and has indicated the issue will

   need to be re-litigated before any such documents will be fo1ihcoming. Regardless, Defendants

   have yet to receive any of the requested documents.

           10.    Through three versions of his Complaint, Plaintiff has relied on Sally Davis as the

   sole exemplar of a lost account to suppo1i his special damage claim.           After Davis signed a

   Declaration indicating she never moved her account from Chapwood, Plaintiff served answers to

   discovery in which he claimed he would identify the name of specific customers. See Def.' s Mot.

   to Compel, Ex. 19. On that same day, December 2, 2019, Plaintiff filed Amended Disclosures

   removing Sally Davis as a prospective witness and claiming $45 million in damages for, among

   other things, "loss of specific clientele" without identifying any. A copy of Plaintiff's Amended

   Rule 26(a)(l) Disclosures is attached to this declaration as Exhibit 3.

           11.    In fact, the request for information about Plaintiff's alleged economic and special

   damages were made months before the Davis Declaration. In September and October, 2019,

   Defendants inquired about such information and were met with perfunctory responses and

   promises of future information, i.e. "loss of specific clientele (to be identified)"; "loss of specific

   prospective economic advantage in the amount of $30,000,000 (name of specific customer to be

   ident(fied)". Compare Def' s Mot. to Compel, Exs. 8 and 10 to 17 and 19.

           12.    Now, several months later, Plaintiff states in his Response that he has not been able

   to meet his discovery obligations because "he fell gravely ill, almost died, and has been in and out

   of the hospital for months." Plaintiff's Response, filed on February 3, 2020, further states that

   "Plaintiff was recently released from the hospital," and as a result, that he can provide information

   regarding lost clients "within seven (7) days." He has not done so.

   DECLARATION OF LAURA LEE PRATHER IN SUPPORT OF DEFENDANTS' REPLY                               Page 4
   TO PLAINTIFF'S RESPONSE TO DEFENDANTS' MOTION TO COMPEL
Case 4:18-cv-00442-ALM-CMC Document 97-1 Filed 02/18/20 Page 5 of 37 PageID #: 4581




            13.    Furthermore, in the Aaron Rich Case, Mr. Rich has provided evidence that Plaintiff

    appears well enough to make videos and offer financial commentary, despite his alleged

    incapacitation. See Pl. 's Notice of Supp. Auth. Regarding Def. Butowsky, Aaron Rich Case (Jan.

    22, 2020, 0kt. 126). A copy of that notice is attached to this declaration as Exhibit 4.

            14.    Plaintiff also filed a letter last week as a pro se litigant in another lawsuit brought

    by Aaron Rich's parents, Joel and Mary Rich. See Letter from Ed Butowsky, Joel Rich, et al. v.

   Fox News Network LLC, et al., Case No. 1:18-cv-02223-GBD-SN (S.D.N.Y. Feb. 10, 2020) (0kt.

    109)). A copy of that letter is attached to this declaration as Exhibit 5.

           15 .    PlaintiffButowsky and his attorney, Mr. Biss, have also sought to prevent discovery

   from third paiiies with potentially relevant documents in this case. In November 2019, Plaintiffs

    business, Chapwood Capital Management, and his business partner, Kim Sams, were both served

   with subpoenas in this matter. Both have similarly failed to respond adequately to discovery. On

   January 15, 2020, Butowsky called Defendant' s counsel directly and left a message promising

   responsive documents. But, on February 6, 2020, Plaintiff provided responses and objections to

   Defendant's third-party subpoenas to Chapwood Capital Management and Ms. Sams (as a non-

   lawyer purporting to represent Chapwood and Ms. Sams) with no responsive documents. A copy

   of those responses is attached to this declaration as Exhibit 6.

           16.     LaiTy Johnson is another third party with potentially relevant information in this

   case who, like Mr. Butowsky, is represented by Mr. Biss and Mr. Clevenger. Johnson was served

   on November 27, 2019 with a subpoena and has similarly stonewalled Defendants' attempts to

   obtain discovery, asserting-but not substantiating-untimely privilege claims over relevant

   documents in his possession. A copy of Mr. Johnson's correspondence concerning his assertion

   of privilege is attached to this declaration as Exhibit 7.

   DECLARATION OF LAURA LEE PRATHER IN SUPPORT OF DEFENDANTS' REPLY                               Page 5
   TO PLAINTIFF'S RESPONSE TO DEFENDANTS' MOTION TO COMPEL
Case 4:18-cv-00442-ALM-CMC Document 97-1 Filed 02/18/20 Page 6 of 37 PageID #: 4582




    I declare under penalty of perjury that the foregoing is true and correct. Executed on the 18th day

    of February, 2020 in Austin, Texas.

                                                        ~LAURA
                                                          ~i~  LEE PRATHER
                                                                           ~




   DECLARATION OF LAURA LEE PRATHER IN SUPPORT OF DEFENDANTS' REPLY                            Page 6
   TO PLAINTIFF'S RESPONSE TO DEFENDANTS' MOTION TO COMPEL
Case 4:18-cv-00442-ALM-CMC Document 97-1 Filed 02/18/20 Page 7 of 37 PageID #: 4583




       From:              Chloe Houdre
       To:                Prather. Laura
       Cc:                Michael Gottlieb; Joshua Riley: Meryl Governski
       Subject:           Ed Butowsky v. David Folkenflik Et Al. Subpoena to Aaron Rich
       Date:              Monday, November 25, 2019 4:05:03 PM
       Attachments:       2019 11 25 Aaron Rich Responses and Objections to David folkenflik et al Subpoena 4819-8064-6574 1 pdf
                          2018 06 21 (DI 029) Stipulated Protective Order Signed pdf


      IEXTERNAL: Sent from outside haynesboone
      Ms. Prather,
      In response to your November 11, 2019, subpoena ("Subpoena") to Mr. Rich in the case of Ed
      Butowsky v. David Folkenflik, et al., Mr. Rich hereby serves his Responses and Objections to the
      Subpoena, which are attached. As articulated in the Responses and Objections, Mr. Rich will
      produce on a rolling basis the productions of the parties and third parties in Aaron Rich v. Ed
      Butowsky, et al., (the "Rich Litigation"). Mr. Rich will not, however, be producing materials
      produced to him by Mr. Couch or Mr. Butowsky, as counsel for both have indicated that he will
      object to our producing those materials in response to this Subpoena.

      The materials Mr. Rich is producing today include the productions of:

                  (1) Joseph Burkett
                  (2) John ("Jack") Burkman
                  (3) Ebay
                  (4) Roger Stone
                  (5) Wigdor LLP
                  (6) Beth Bogaerts
                  (7) Manuel Chavez
                  (8) Fox News
                  (9) Thomas Schoenberger; and
                  (l0)Rod Wheeler

      These materials are available at the FTP site, linked below. Please kindly review the Protective
      Order in the Rich Litigation, also attached, before viewing these productions.

      FTP Access Instructions:



      FTP folder:
      FTP Login:
      FTP PW:

      Burkett:
      Zip File Password:

      Burkman:
      Zip File Password:

      Ebay:
      Zip File Password:
                                    -
      Stone:



                                                                 Exhibit 1
Case 4:18-cv-00442-ALM-CMC Document 97-1 Filed 02/18/20 Page 8 of 37 PageID #: 4584




       Zip File Password:

       WigdorLLP:
       Zip File Password:

       Bogaerts:
       Zip File Password:

       Chavez:
       Zip File Password:

       Fox News:
       Zip File Password:
                                        -
       Schoenberger:
       Zip File Password:

       Wheeler:
       Zip File Password:

       Please let me know if you have difficulty accessing the FTP site.

       Regards,
       Chloe



       Chloe M. Houdre•
       Associate

       BOIES SCHILLER FLEXNER                                LLP
       1401 New York Avenue, N.W.
      Washington, DC 20005
       (t) + 1 202 237 9625
       (m) +1678 294 5482
      choudre@bsfllo com
      www bsfllo com
       *Admitted in New York. Practice supervised.




      The information contained in this electronic message is confidential information intended only for the use of the named recipient(s) and
      may contain information that, among other protections , is the subject of attorney-cli ent privilege, attorney work product or exempt from
      disclosure under applicable law. If the reader of this electronic message is not the named recipient, or the employee or agent responsible
      to del iver it to the named recipient, you are hereby notified that any dissemination, distribution, copying or other use of this
      communication is strictly prohibited and no privilege is wa ived. If you have received this communication in error, please immediate ly
      notify the sender by replying to this electronic message and then deleting this electronic message from your computer. [v.1
      08201831 BSF]
Case 4:18-cv-00442-ALM-CMC Document 97-1 Filed 02/18/20 Page 9 of 37 PageID #: 4585


    From:              Prather, Laura
    To:                "Eden Quainton"
    Cc:                Chloe Houdre; Steven S. Biss; David J. Bodney (bodneyd@ballardspahr.com)
    Bcc:               Prather, Laura
    Subject:           RE: NPR/Butowsky - Plaintiff"s Response to MTC
    Date:              Monday, February 3, 2020 9:02:45 PM


    I assume Mr. Biss will work with your mutual client to ensure that his representations to the Court
    are correct.

    We look forward to hearing from you both.

    From: Eden Quainton [mailto:equainton@gmail.com]
    Sent: Monday, February 03, 2020 6:37 PM
    To: Prather, Laura
    Cc: Chloe Houdre; Steven S. Biss; David J. Bodney (bodneyd@ballardspahr.com)
    Subject: Re: NPR/Butowsky - Plaintiff's Response to MTC

     EXTERNAL: Sent from outside haynesboone

    Thank you for copying me on this. I appreciate the Response indicates that I will be instructed
    not to object to the production of Mr. Butowsky's materials, but I have not received any such
    instructions and, until I do, I must object to the production.

    Sincerely,

    Eden

    On Mon, Feb 3, 2020 at 6:57 PM Prather, Laura <Laura.Prather@haynesboone.com> wrote:

      Hi Ms. Houdre,

      I am reaching out to you about our subpoena to obtain records that Ed Butowsky produced
      in the Aaron Rich v. Butowsky matter. I understand that previously Mr. Butowsky objected
      to the production of the materials that he produced in the Aaron Rich matter; however,
      according to his counsel, Steve Biss, he is no longer pursuing that objection. See paragraph
      3 of Plaintiff’s Response to Motion to Compel attached hereto.

      I am copying Mr. Quainton on this email as well because we understand he is counsel for
      Mr. Butowsky in the Aaron Rich case.

      Given the foregoing, we appreciate you producing to us the materials responsive to our
      subpoena previously produced by Mr. Butowsky in the Aaron Rich case.

      Thanks and take care,
      Laura


      Laura Lee Prather, Appellate Law Board Certified
      Partner
      (t) +1 512.867.8476


                                                               Exhibit 2
Case 4:18-cv-00442-ALM-CMC Document 97-1 Filed 02/18/20 Page 10 of 37 PageID #:
                                   4586


    Licensed in Texas, California, New York, and D.C.




    CONFIDENTIALITY NOTICE: This electronic mail transmission is confidential,
    may be privileged and should be read or retained only by the intended
    recipient. If you have received this transmission in error, please
    immediately notify the sender and delete it from your system.



  --
  Eden P. Quainton
  Quainton Law, PLLC
  1001 Avenue of the Americas, 11th Floor
  New York, NY 10018
  Tel: 212.813.8389
  Fax: 212.813.8390
  Cell: 202.360.6296
  www.quaintonlaw.com
Case 4:18-cv-00442-ALM-CMC Document 97-1 Filed 02/18/20 Page 11 of 37 PageID #:
                                   4587


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    Sherman Division


    ED BUTOWSKY, in his Individual              )
    And Professional Capacities                 )
                                                )
           Plaintiff,                           )
                                                )
    v.                                          )             Case No. 4:18-cv-00442-ALM
                                                )
                                                )
    DAVID FOLKENFLIK et al                      )
                                                )
           Defendants.                          )
                                                )


                         PLAINTIFF’S AMENDED
                        RULE 26(a)(1) DISCLOSURES
           Plaintiff, Ed Butowsky (“Plaintiff”), by counsel, pursuant to Rule 26(a)(1) Fed. R.

    Civ. Pro. (“FRCP”), provides the following Amended Disclosures:

           1.      Individuals Likely to Have Discoverable Information.        The following

    persons are likely to have discoverable information that the Plaintiff may use to support

    the facts and allegations in his Complaint [ECF Document. 1]:

                   a.     Ed Butowsky, c/o Steven S. Biss, Esquire. Plaintiff has knowledge

    and information relevant to all facts, allegations and claims stated in his Complaint,

    including, without limitation, Defendants’ publication of false and defamatory

    statements, the republication of those statements, Defendants’ actual malice, and the

    actual damages, loss of income and injury to Plaintiff’s business (investment

    management and advice), insult, pain, embarrassment, humiliation, mental suffering, and




                                                1
                                           Exhibit 3
Case 4:18-cv-00442-ALM-CMC Document 97-1 Filed 02/18/20 Page 12 of 37 PageID #:
                                   4588


    injury to his reputation caused by the Defendants’ defamation, business disparagement

    and conspiracy.

                  b.       Dani Butowsky, c/o Steven S. Biss, Esquire. Dani has knowledge

    of the impact of Defendants’ statements on her husband.

                  c.       Lauren Butowsky, c/o Steven S. Biss, Esquire.          Lauren has

    knowledge of the impact of Defendants’ statements on her father.

                  d.       Chapwood Capital Investment Management, c/o Steven S. Biss,

    Esquire.   Chapwood has knowledge and information relating to Plaintiff’s loss of

    business and income, including information about Chapwood’s assets under

    management, loss of accounts and revenues since August 1, 2017.

                  e.       Joel and Mary Rich. Joel and Mary Rich have knowledge of their

    son, Seth Rich’s, employment with the DNC, his communications with WikiLeaks, his

    murder, and the investigation of his murder.

                  f.       Aaron Rich.      Aaron Rich has knowledge of his brother’s

    communications with WikiLeaks, the payment by WikiLeaks through a dummy Ebay

    account, Seth Rich’s murder, the investigation of Seth Rich’s murder, and Aaron Rich’s

    obstruction       of   Rod      Wheeler’s          murder   investigation.   [See,   e.g.,

    https://bigleaguepolitics.com/brother-seth-rich-works-government-contractor-provides-

    cyber-defense/;        https://bigleaguepolitics.com/audio-rod-wheeler-explains-fox-news-

    fiasco-claims-brother-blocked-wikileaks-inquiries/].




                                                   2
Case 4:18-cv-00442-ALM-CMC Document 97-1 Filed 02/18/20 Page 13 of 37 PageID #:
                                   4589


                  g.      Julian Assange, 3b, 3 Hans Cres, Knightsbridge, London SW1X

    0LS, UK (Embassy of Ecuador, London, England). Mr. Assange has knowledge of the

    production of emails by Seth Rich to WikiLeaks in or about June 2016 [See

    https://www.youtube.com/watch?v=Kp7FkLBRpKg] and that Russia was absolutely not

    involved. [https://www.youtube.com/watch?v=CuRJDKEVxHY (At 1:34)].

                  h.      WikiLeaks. WikiLeaks has knowledge of the production of emails

    by Seth Rich to WikiLeaks and the release of those emails on July 22, 2016 (Part I of the

    Hillary Leaks Series) [https://wikileaks.org/dnc-emails/], and the $20,000 reward offered

    by WikiLeaks for information leading to the capture and conviction of Seth Rich’s killer.

    [https://www.telegraph.co.uk/news/2016/08/10/wikileaks-offers-20000-reward-over-

    murder-of-democrat-staffer-se/].

                  i.      Malia    Zimmerman,       https://www.foxnews.com/person/z/malia-

    zimmerman. Ms. Zimmerman has knowledge relating to the Fox News story she wrote

    concerning Seth Rich and WikiLeaks, her communications with Rod Wheeler, and the

    falsity of statements published by Folkenflik and NPR.

                  j.      Fox News.       Fox News has knowledge of publication of

    Zimmerman’s story [“Seth Rich, slain DNC staffer, had contact with WikiLeaks, say

    multiple sources”] and its retraction of Zimmerman’s story about the murder of Seth

    Rich, including the “high degree of editorial scrutiny”, “appropriate review”, and

    “standards” mentioned in the retraction. [https://www.foxnews.com/politics/statement-

    on-coverage-of-seth-rich-murder-investigation].




                                                3
Case 4:18-cv-00442-ALM-CMC Document 97-1 Filed 02/18/20 Page 14 of 37 PageID #:
                                   4590


                   k.      Sean Hannity, https://www.foxnews.com/shows/hannity.        Mr.

    Hannity has knowledge of his communications with Rod Wheeler concerning Seth Rich

    and WikiLeaks and the falsity of statements published by Folkenflik and NPR.

    [https://www.youtube.com/watch?v=CuRJDKEVxHY].

                   l.      Lou    Dobbs,    https://www.foxbusiness.com/person/d/lou-dobbs.

    Mr. Dobbs Hannity has knowledge of his communications with Rod Wheeler concerning

    Seth Rich and WikiLeaks and the falsity of statements published by Folkenflik and NPR.

    https://www.youtube.com/watch?v=2tqckO7bBjk].

                   m.      Debunking Rod Wheeler, http://debunkingrodwheelersclaims.net/;

    https://twitter.com/debunkrwheeler?lang=en.        The publisher of the website has

    knowledge of the webpages and information published on the website and on Twitter,

    and the dates of the publications and republications.

                   n.      WH Press Secretary Sean Spicer, https://seanspicer.com/about/;

    https://twitter.com/seanspicer?ref_src=twsrc%5Egoogle%7Ctwcamp%5Eserp%7Ctwgr%

    5Eauthor. Mr. Spicer has knowledge of the falsity of Folkenflik, NPR and Wigdor’s

    statements that Plaintiff colluded with the President.

                   o.      Stephen K. Bannon, https://www.biography.com/people/steve-

    bannon-022417. Mr. Bannon has knowledge of the falsity of Wigdor and Wheeler’s

    statements.

                   p.      David B. Harrison, Esquire, https://www.spiroharrison.com/david-

    b-harrison.html. Mr. Harrison has knowledge of the contents of a Rule 11 letter dated

    June 27, 2017 letter delivered to Wigdor.




                                                 4
Case 4:18-cv-00442-ALM-CMC Document 97-1 Filed 02/18/20 Page 15 of 37 PageID #:
                                   4591


                   q.       Douglas H. Wigdor and Wigdor, LLP, 85 5th Avenue, 5th Floor,

    New York, NY 10003, 212-257-6800, https://www.wigdorlaw.com/portfolio/douglas-h-

    wigdor/.     Douglas       H.   Wigdor   and       his   partners,   Jeanne   M.   Christensen

    [https://www.wigdorlaw.com/portfolio/jeanne-m-christensen/] and Michael J. Willemin

    [https://www.wigdorlaw.com/portfolio/michael-j-willemin/]            have     knowledge   and

    information relevant to (a) Wigdor’s habit, routine practice, common scheme and plan to

    use the press as “firecrackers” to inflame public opinion and extort settlements from

    high-profile defendants, (b) the creation of the false narrative about Plaintiff, Fox News

    and President Trump, including the recruitment of Wheeler, (c) Wigdor’s conspiracy with

    Folkenflik to publish the scandalous story, (d) the publication of false and defamatory

    statements about Plaintiff and the republication of those statements, including the

    following defamation:


               Wigdor Law                                                                     V
               @Wigdorlaw


      Listen to today's NPR broadcast discussing Rod Wheeler,
      @FoxNews, the White House & Seth Rich murder
      conspiracy: n.pr/2f40DtO

       "Rod V-lheeler unfortunately was used as a pawn by Ed Butowsky, Fox News and
       the Trump administration to try and steer awa the attention that was being
       given about the Russian hacking of the DNC e-mails. "

       -Douglas H. Wigdor, Founding Partner V-ligdor LLP


      9 :38 AM · Aug 1, 2017


    https://www.npr.org/2017/08/01/540783715/lawsuit-alleges-fox-news-and-trump-

    supporter-created-fake-news-story;

                                                   5
Case 4:18-cv-00442-ALM-CMC Document 97-1 Filed 02/18/20 Page 16 of 37 PageID #:
                                   4592



      "Rod Wheelerunfortunately was used as apawn by Ed Butowsky,Fox News and the Trump administration to try and steer away the attention that
      was being given about the Russian hacking of the DNC e-mails."


    https://www.wigdorlaw.com/wheeler-case-involving-fox-news-trump-administration-

    seth-rich/;


               ●       “We are going to take discovery in this case. We are going to see the
               emails and the texts the phone calls or the visits to the White House between Ed
               Butowsky and President Trump and other people in the White House and we are
               going to get even more information in the case and what’s really amazing, last
               point, is that the General Counsel of 20th Century Fox … was in England trying
               to convince the regulators in England they should be able to purchase Sky and
               that they met the broadcasting standard by implementing new policies the day
               before this article [the Fox News story] came out.”

    https://www.youtube.com/watch?v=VFTdWAWrocQ;

               ●       “I watched that interview last evening with your colleague, Chris Coumo,
               and it was actually highly entertaining because much of what he [Butowsky] said
               made absolutely no sense. You know take for instance the text message that he
               sent to Rod Wheeler. He said that the President read the article. He wanted it out
               immediately and now he’s trying to say that text was somehow a joke. I mean
               this was not a laughing matter. This was a text message. There was no emoji at
               the end of it. There was no smiley face. It wasn’t a joke. Ed Butowsky, as he
               said in texts, was in conversations with the White House, with the President.
               …

                       “Why do they want to attribute quotes to him that weren’t true? And as
               we set forth in the complaint, the reason for that was because that the White
               House in conjunction with Fox wanted to steer the narrative away from the
               Russian hacking scandal and steer that towards Seth Rich, which is really a
               tragedy. I feel my heart really goes out to the Seth Rich family for being part of
               this.
               …
                       What he [Wheeler] was hired to do was to do an investigation into the
               murder of Seth Rich, he wanted to do that, unfortunately he was used as a pawn in
               this case by Ed Butowsky and Fox News, he was used as a pawn again to steer
               away the narrative and that’s all documented not only in text messages, but also in
               voice recordings, the case is strong and not only were the statements made in the
               May 16 article false but you also have Ed Butowsky and Malia Zimmerman
               admitting those quotations were false.”

    [https://www.youtube.com/watch?v=S2BafRHiuZY];

                                                                         6
Case 4:18-cv-00442-ALM-CMC Document 97-1 Filed 02/18/20 Page 17 of 37 PageID #:
                                   4593


           ●       CUOMO:                … This is not the court of public opinion. In a court
           of law you only know what you show and you’re going to have to demonstrate
           that Sean Spicer, if you’re going to include the White House in a concocted story
           scheme, then you’re going to have to show that they knew something about it and
           that they wanted to advance it and there is some merit to this suggestion the
           President of the United States had seen this article and wanted it advanced, do you
           have any proof to do any of that?

                    CHRISTENSEN:              We just filed a lawsuit as you know on the
           first [of August] and … the defendants are entitled to answer and then we will
           proceed to discovery and we will obtain that information that we believe is out
           there and will prove Rod’s story.”

    [https://www.youtube.com/watch?v=d5L-NF6cDOo];

           ●       “The decision that Ofcom originally made was before we filed a lawsuit
           on behalf of Rod Wheeler. It involved a very complicated set of facts, but the
           bottom line was that Fox News was creating fake news, and what you really have
           is you have the Murdoch empire from top to bottom, this isn’t just Fox News, this
           is the New York Post, this is everything the Murdochs touch.”

    [https://www.youtube.com/watch?v=EQBRqKuLZt4];

           ●      “We are confident that our client will ultimately be vindicated in a public
           court of law that will expose how Fox and the individually named defendants
           created fake news in an attempt at diverting attention away from the Russian
           hacking scandal.”

    [http://money.cnn.com/2017/09/19/media/fox-news-court-dismiss-lawsuit-seth-

    rich/index.html];

           ●       “CNBC ANCHOR:                 I’m curious why you would be called to
           testify in this particular case. This is about them being able to buy another
           company and whether or not they are fit to buy that company. You’re suing them.
           Of course, you are going to say they are not fit. You have an axe to grind here.

                   WIGDOR:               That’s a good question. I’m glad you asked it
           actually because what they are trying to determine is whether Fox should
           purchase Sky, the Foxification of Sky. Whether they meet broadcasting
           standards, whether or not they are fit and proper. Believe it or not I have not told
           the competitions and market authority what they should or should not do. I have
           not made any recommendations, but I feel obligated that I have a lot of
           information. I have 22 clients and I believe in transparency … I’m giving them
           information. They can do with that what they feel appropriate.
           …


                                                7
Case 4:18-cv-00442-ALM-CMC Document 97-1 Filed 02/18/20 Page 18 of 37 PageID #:
                                   4594




                   CNBC ANCHOR:                  I’m coming off cynical here, but another
           part of me thinks, okay, you’re doing this to gain leverage with the company
           because you’re in negotiations with them. You can use this as leverage with
           them, to get a better settlement, maybe you don’t go [to England] the second time
           if you get decent settlements for your 22 clients.

                  WIGDOR:               I’m just trying to represent my clients zealously
           under the under the auspices of the law. I’ve never tried to use this in my
           negotiations with them … I represent Rod Wheeler in the Seth Rich murder fake
           news case. I mean that goes to the very heart of broadcasting standards, and
           whether the British people want the Foxification of Sky is a serious issue for them
           to consider.”

    [https://www.youtube.com/watch?v=KgmfpGdgaTg]. Wigdor and his partners also have

    knowledge of (e) Wigdor’s actual malice towards Plaintiff, Fox News and the President,

    (f) Wigdor’s efforts to extort Fox News, and (g) the injuries inflicted upon Plaintiff by

    Wigdor’s false and defamatory statements.

                   r.      Rod Wheeler, https://www.foxnews.com/person/w/rod-wheeler;

    https://twitter.com/rodwheeler?lang=en; Mr. Wheeler has knowledge of all matters

    relating to his investigation of the murder of Seth Rich, including, without limitation, his

    interviews   of     Joel   and   Mary     Rich,    his    interviews   of    Aaron     Rich

    [https://www.youtube.com/watch?v=2p8at6PD4L8], Detective Joseph Dellacamera and

    others, the publication of information by Wheeler on his YouTube channel

    https://www.youtube.com/watch?v=D_nsLuFyb60], Wheeler’s text message and email

    communications with Plaintiff and Zimmerman, Wheeler’s statements to Marina

    Marraco, Sean Hannity and Lou Dobbs, statements made by Wheeler to FetchYourNews

    [https://fannin.fetchyournews.com/2017/05/22/detective-rod-wheeler-releases-statement-

    concerning-the-death-of-dnc-staffer-seth-rich/],     to    Crowdsource       The      Truth

    [https://www.youtube.com/watch?v=yDI0AFOHuNI], and to others about Seth Rich and



                                                 8
Case 4:18-cv-00442-ALM-CMC Document 97-1 Filed 02/18/20 Page 19 of 37 PageID #:
                                   4595


    WikLeaks and the Fox News story, statements Wheeler made in audio recordings that

    were published by, inter alia, BigLeaguePolitics and on Debunking Rod Wheeler

    [https://www.youtube.com/channel/UCBIpN1cdt9MDoBFyPlwBtdA],             communications

    with Wigdor, the conspiracy between Wigdor and Folkenflik, the publication and

    republication of false and defamatory statements about Plaintiff, and Wigdor’s actual

    malice.

                     s.     Detective Joseph Dellacamera, (202) 438-8301.         Detective

    Dellacamera has knowledge of his investigation of the murder of Seth Rich and his

    (Dellacamera’s) communications with Rod Wheeler.

                     t.     David Folkenflik and NPR, c/o Laura Prather, Esquire. Folkenflik

    and NPR have knowledge and information relevant to all facts, allegations and claims

    stated in Plaintiff’s Complaint, including, without limitation, Folkenflik’s conspiracy

    with Wigdor to publish false and defamatory statements, the publication and

    republication of Folkenflik’s articles, and the damage caused to Plaintiff by Folkenflik

    and NPR’s defamation. NPR also has knowledge of its audience, reach and the breadth

    of the publication and republications at issue in this case, both online through NPR.org

    and via NPR’s various Twitter properties, @npr and @nprpolitics.

                     u.     Chapin, Cook and Gogoi, c/o Laura Prather, Esquire:

              https://www.npr.org/people/153024115/edith-chapin;

              https://www.npr.org/people/493659503/leslie-cook;

              https://www.npr.org/people/605797421/pallavi-gogoi.

    Chapin, Cook and Gogoi have knowledge of all matters relating to the editing and

    publication of Folkenflik’s articles about Plaintiff.



                                                  9
Case 4:18-cv-00442-ALM-CMC Document 97-1 Filed 02/18/20 Page 20 of 37 PageID #:
                                   4596


                     v.         Seymour Hersh, http://samadamsaward.ch/seymour-hersh/. Hersh

    has knowledge of the FBI Report and the production of the documents by Seth Rich to

    WikiLeaks. [See, e.g., https://www.youtube.com/watch?v=giuZdBAXVh0].

                     w.         Marina    Marraco,    https://www.facebook.com/marinamarraco/;

    https://twitter.com/MarinaMarraco?ref_src=twsrc%5Egoogle%7Ctwcamp%5Eserp%7Ct

    wgr%5Eauthor. Ms. Marraco has knowledge of statements made to her by Wheeler

    [https://www.youtube.com/watch?v=x48PeHvTddc] and Wheeler’s back-peddling and

    recanting   of        his     statements.   [http://www.fox5dc.com/news/local-news/private-

    investigator-there-is-evidence-seth-rich-contacted-wikileaks-prior-to-death].

                     x.         Blake Hounshell, https://www.politico.com/staff/blake-hounshell;

    https://twitter.com/blakehounshell?ref_src=twsrc%5Egoogle%7Ctwcamp%5Eserp%7Ct

    wgr%5Eauthor. Mr. Hounshell has knowledge of Wheeler’s back-peddling and flip-

    flopping and recanting of his statements relating to the Seth Rich/WikiLeaks story.

    [https://twitter.com/blakehounshell/status/892374480193978369].

                     y.         Claudia Koerner, BuzzFeed News, http://claudiakoerner.com/;

    https://www.buzzfeednews.com/author/claudiakoerner]. Ms. Koerner has knowledge of

    Wheeler’s back-peddling and flip-flopping and recanting of his statements relating to the

    Seth Rich/WikiLeaks story. [https://www.buzzfeednews.com/article/claudiakoerner/the-

    private-detective-who-ignited-a-clinton-conspiracy#.xr04N76J3z].

                     z.         Brian Stelter, http://brianstelter.com/bio/.   Mr. Stelter has

    knowledge of the republication of Folkenflik’s false and defamatory statements and his

    own misstatements about the Fox News story.




                                                     10
Case 4:18-cv-00442-ALM-CMC Document 97-1 Filed 02/18/20 Page 21 of 37 PageID #:
                                   4597


                   aa.    Soledad O’Brien, https://www.starfishmediagroup.com/soledad2/;

    https://twitter.com/soledadobrien?ref_src=twsrc%5Egoogle%7Ctwcamp%5Eserp%7Ctw

    gr%5Eauthor; https://www.facebook.com/SoledadOBrien.OfficialPage/.              Ms. O’Brien

    has knowledge of the republication of Folkenflik and NPR’s false and defamatory

    statements.

                   bb.    Robert    Hannigan,         https://www.belfercenter.org/person/robert-

    hannigan. Mr. Hannigan may have knowledge of communications between Seth Rich

    and WikiLeaks and that the Hillary Leaks Part I emails were not hacked by Russians.

                   cc.    Larry C. Johnson, Palisades Security Consulting, Former CIA

    Analyst,   http://www.palisadesgroup.com/PalisadesSecurity/team_johnson.htm.             Mr.

    Johnson may have knowledge of communications between Seth Rich and WikiLeaks and

    that the Hillary Leaks Part I emails were not hacked by Russians.

                   dd.    William       Edward        Binney,     Former      NSA      Analayst,

    https://www.expressvpn.com/education/biography/william-binney.            Mr. Binney has

    knowledge of the VIPS Memo and that the Hillary Leaks Part I emails were not hacked

    by Russians.

                   ee.    Edward Loomis, Jr.          Mr. Loomis has knowledge of the VIPS

    Memo and that the Hillary Leaks Part I emails were not hacked by Russians.

                   ff.    J.     Kirk     Wiebe,          https://twitter.com/kirkwiebe?lang=en;

    https://www.whistleblower.org/bio-william-binney-and-j-kirk-wiebe.          Mr. Wiebe has

    knowledge of the VIPS Memo and that the Hillary Leaks Part I emails were not hacked

    by Russians.




                                                 11
Case 4:18-cv-00442-ALM-CMC Document 97-1 Filed 02/18/20 Page 22 of 37 PageID #:
                                   4598


                  gg.      Terry Grafenstine, Former Inspector General of the United States

    House of Representatives, https://www.ipthree.org/wp-content/uploads/Theresa-Terry-

    Grafenstine.pdf. Ms. Grafenstine may have knowledge that the Hillary Leaks Part I

    emails were not hacked by Russians.

                  hh.      The Forensicator, https://theforensicator.wordpress.com/.      The

    Forensicator may have knowledge of communications between Seth Rich and WikiLeaks

    and that the Hillary Leaks Part I emails were not hacked by Russians.

                  ii.      Cassandra    Fairbanks,     https://www.linkedin.com/in/cassandra-

    fairbanks-504635b4/;                             https://muckrack.com/cassandra-fairbanks

    https://twitter.com/CassandraRules?ref_src=twsrc%5Egoogle%7Ctwcamp%5Eserp%7Ct

    wgr%5Eauthor. Ms. Fairbanks may have knowledge of communications between Seth

    Rich and WikiLeaks and that the Hillary Leaks Part I emails were not hacked by

    Russians. Ms. Fairbanks also has knowledge of audio recordings of Rod Wheeler. [E.g.,

    https://bigleaguepolitics.com/audio-rod-wheeler-explains-fox-news-fiasco-claims-

    brother-blocked-wikileaks-inquiries/].

                  jj.      Media Matters for America, https://www.mediamatters.org/about.

    One or more officers, directors and/or agents of MMFA may have knowledge that the

    Hillary Leaks Part I emails were not hacked by Russians.

                  kk.      FBI, CART Division, https://www.fbi.gov/news/stories/piecing-

    together-digital-evidence. Members of the FBI’s CART Division may have knowledge

    of information on Seth Rich’s computer at the time of his death and the publication of the

    FBI Report confirmed by Seymour Hersh.




                                               12
Case 4:18-cv-00442-ALM-CMC Document 97-1 Filed 02/18/20 Page 23 of 37 PageID #:
                                   4599


                   ll.    Ebay, https://www.ebay.com/.        Members of Ebay’s accounting

    section may have knowledge of transactions between Seth Rich and/or Aaron Rich and

    WikiLeaks.

                   mm.    Michael Mueller.            Seth Rich’s neighbor, Mark Mueller,

    (“Mueller”), claims he heard sharp gun shots at 4:19 a.m. on July 10, 2016, and saw the

    police tending to Seth Rich in the street. At a vigil days after Rich’s murder, Mueller

    made the following public statements: “I was there when he got shot, and they walked

    him past me, so I could see him and identify him as I knew him in the neighborhood.

    And the police officer said, ‘he didn’t even know he was shot’”. [see, e.g.,

    https://twitter.com/joshdcaplan/status/874321849701806081/video/1;

    http://www.thegatewaypundit.com/2017/06/alleged-eyewitness-seth-rich-murder-didnt-

    even-know-shot-video/].

                   nn.    Bradley     Bauman,         https://www.thepastorumgroup.com/team/;

    https://www.linkedin.com/in/bradbauman/;           https://www.facebook.com/BradBauman;

    https://twitter.com/bradbaumn?lang=en.       Mr. Bauman is a DNC operative who has

    knowledge of the republication of Folkenflik’s false and defamatory statements, his own

    false and defamatory statements about the Plaintiff, and communications with the Riches

    and Aaron Rich. [https://www.youtube.com/watch?v=dCLVaZlNBGk].

                   oo.    Joseph     A.     Ingrisano,     Esquire,   Kutak     Rock,,       LLP,

    [http://m.kutakrock.com/joseph-ingrisano/.   Mr. Ingrisano has knowledge of the Riches

    threats of legal action against Wheeler made in a letter dated May 19, 2017.

    https://www.nbcnews.com/politics/justice-department/slain-dnc-staffer-s-family-orders-

    blabbing-detective-cease-desist-n762211].



                                                 13
Case 4:18-cv-00442-ALM-CMC Document 97-1 Filed 02/18/20 Page 24 of 37 PageID #:
                                   4600


                     pp.    Debbie Wasserman Schultz, Donna Brazile and the DNC. Ms.

    Wasserman-Schultz, Ms. Brazile and the DNC have knowledge of Seth Rich’s

    employment as a staffer, the fact that Seth Rich downloaded and produced documents to

    WikiLeaks, the fact that “Russians” did not hack the DNC servers, and the cover-up of

    the murder of Seth Rich.

           3.        Computation of Damages.       Plaintiff computes his damages caused by

    Defendants’ defamation, business disparagement and conspiracy as follows:

                     A.     Loss or Injury to Business – Plaintiff has suffered a loss or injury

    to his business as an investment manager and advisor in the approximate amount of

    $45,000,000.00, including loss of specific clientele, loss of a prospective business

    client, loss of income and profits from Chapwood, loss of business as a result of

    curtailment of television and radio appearances, and injury to his business, professional

    and trade reputation.

                     B.     Insult – including pain, embarrassment, humiliation, mental

    suffering, sleeplessness, stress, anxiety, shame, demoralization, impact upon his inter-

    personal and social relationships, anger, fear, discomfort and inconvenience in the

    amount of $10,000,000.00.

                     C.     Injury to Personal Reputation – $10,000,000.00.

                     D.     Prejudgment Interest – interest on the principal sum awarded by

    the Jury from August 1, 2017 until the date Judgment is entered at the rate of five percent

    (5%) per year.

                     E.     Punitive Damages – in the amount of $750,000.00.

                     F.     Costs – $400.

                                                 14
Case 4:18-cv-00442-ALM-CMC Document 97-1 Filed 02/18/20 Page 25 of 37 PageID #:
                                   4601


           In addition to loss of income and injury to his business as an investment manager

    and advisor, Defendants’ publication and republication of false factual statements has

    caused Plaintiff to continuously suffer severe emotional distress, anxiety, embarrassment,

    humiliation, loss of self-esteem and confidence, sense of betrayal and deep

    disappointment, fear that the defaming remarks have reached colleagues, families, and

    other members of the public beyond those who are identified in the Complaint, fear that

    he has lost standing, credibility, and that he will be unable to feed his family, fear that he

    will never be able to clear his name, sleeplessness, headaches, and lack of concentration.

           In determining the damages claimed by Plaintiff in this action, Plaintiff has taken

    into consideration all of the circumstances surrounding the Defendants’ statements, the

    occasion on which they were made and the extent of the publications and republications,

    the nature and character of the insult, the probable effect on those who read and heard the

    statements, and the probable and natural effect upon the Plaintiff's personal feelings and

    upon his standing in the community and in business.

           Plaintiff reserves the right to amend and supplement his Rule 26(a)(1) Disclosures

    in accordance with the Rule 26 FRCP.



    DATED:         December 2, 2019




                                                 15
Case 4:18-cv-00442-ALM-CMC Document 97-1 Filed 02/18/20 Page 26 of 37 PageID #:
                                   4602


                            ED BUTOWSKY,
                            In his Individual and Professional Capacities



                            By:    /s/ Steven S. Biss
                                   Steven S. Biss (VSB # 32972)
                                   300 West Main Street, Suite 102
                                   Charlottesville, Virginia 22903
                                   Telephone:      (804) 501-8272
                                   Facsimile:      (202) 318-4098
                                   Email:          stevenbiss@earthlink.net
                                   (Admitted Pro Hac Vice)

                                   Ty Clevenger, Esquire
                                   Texas Bar No. 24034380
                                   P.O. Box 20753
                                   Brooklyn, NY 11202-0753
                                   (979) 985-5289
                                   (979) 530-9523 (Fax)
                                   Email: tyclevenger@yahoo.com

                                   Counsel for the Plaintiff




                                          16
Case 4:18-cv-00442-ALM-CMC Document 97-1 Filed 02/18/20 Page 27 of 37 PageID #:
                                   4603


                               CERTIFICATE OF SERVICE

           I hereby certify that on December 2, 2019 a copy of the foregoing was emailed in

    PDF to counsel for the Defendants.




                                By:      /s/ Steven S. Biss
                                         Steven S. Biss (VSB # 32972)
                                         300 West Main Street, Suite 102
                                         Charlottesville, Virginia 22903
                                         Telephone:      (804) 501-8272
                                         Facsimile:      (202) 318-4098
                                         Email:          stevenbiss@earthlink.net
                                         (Admitted Pro Hac Vice)

                                         Ty Clevenger, Esquire
                                         Texas Bar No. 24034380
                                         P.O. Box 20753
                                         Brooklyn, NY 11202-0753
                                         (979) 985-5289
                                         (979) 530-9523 (Fax)
                                         Email: tyclevenger@yahoo.com

                                         Counsel for the Plaintiff




                                               17
Case 4:18-cv-00442-ALM-CMC
         Case 1:18-cv-00681-RJL
                             Document
                                Document
                                      97-1126
                                            Filed
                                                Filed
                                                   02/18/20
                                                      01/22/20
                                                             Page
                                                               Page
                                                                  28 of
                                                                     1 of
                                                                        373PageID #:
                                      4604


                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 AARON RICH
                                Plaintiff,                   Civil Action No. 1:18-cv-00681-RJL
     v.                                                      Hon. Richard J. Leon
 EDWARD BUTOWSKY,
 MATTHEW COUCH, and
 AMERICA FIRST MEDIA

                                Defendants.




        PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY REGARDING
                          DEFENDANT BUTOWSKY

        Defendant Edward Butowsky has claimed that he is suffering from “extremely serious

 medical issues” that have required “rescheduling” of his deposition, Dkt. No. 109, at 1, and

 “limited his ability to participate in discovery” such that a “substantial extension of the discovery

 deadline is warranted,” Dkt. 106, at 7.

        Plaintiff notifies the Court that earlier today, Mr. Butowsky posted a new video for

 public release to his Twitter account as well as his “Making Sense with Ed Butowsky” YouTube

 Channel. The video, in which Mr. Butowsky speaks but does not appear, lasts 2 minutes and 42

 seconds, and is available online at the time of this filing at both of the following:

 https://twitter.com/EdButowsky/status/1220037686452420610                                 (Twitter);

 https://www.youtube.com/watch?v=nToLiToHIyI&feature=youtu.be (YouTube).

        In the video, Mr. Butowsky analyzes the conditions of the stock market thus far in 2020,

 including discussing investment strategies that he is currently employing for clients.            At

 approximately 1 minute and 48 seconds into the video, a time stamp appears on the Wall Street


                                                  1
                                              Exhibit 4
Case 4:18-cv-00442-ALM-CMC
         Case 1:18-cv-00681-RJL
                             Document
                                Document
                                      97-1126
                                            Filed
                                                Filed
                                                   02/18/20
                                                      01/22/20
                                                             Page
                                                               Page
                                                                  29 of
                                                                     2 of
                                                                        373PageID #:
                                      4605


 Journal page that Mr. Butowsky is analyzing, revealing a time of “2:43 PM Coordinated

 Universal Time, 1/21/20,” suggesting that the video was created at or after that time and date.

 Mr. Butowsky sounds lucid as he presents his analysis, and says nothing about any medical

 condition. At the end of the video, Mr. Butowsky offers to take phone calls from anyone

 listening to the video, stating: “give me a call anytime,” after which he offers two phone numbers

 at which he may be reached.

           The video just released underscores that Mr. Butowsky is currently capable of attending

 to his discovery obligations, as argued in Plaintiff’s Opposition with respect to Mr. Butowsky’s

 claims to medical disability. See Dkt. No. 116. Plaintiff respectfully urges that the Court review

 this video before issuing any Order on Mr. Butowsky’s pending motion to extend the discovery

 period.



 Dated: January 22, 2020
                                                s/ Michael J. Gottlieb
                                                MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                                WILLKIE FARR & GALLAGHER LLP
                                                1875 K Street NW
                                                Washington, DC 20006
                                                Tel: (202) 303-1000
                                                Fax: (202) 303-2000
                                                mgottlieb@willkie.com

                                                JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                                MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                                BOIES SCHILLER FLEXNER LLP
                                                1401 New York Ave NW
                                                Washington, DC 20005
                                                Tel: (202) 237-2727
                                                Fax: (202) 237-6131
                                                jriley@bsfllp.com
                                                mgovernski@bsfllp.com

                                                Attorneys for Plaintiff Aaron Rich


                                                  2
Case 4:18-cv-00442-ALM-CMC
         Case 1:18-cv-00681-RJL
                             Document
                                Document
                                      97-1126
                                            Filed
                                                Filed
                                                   02/18/20
                                                      01/22/20
                                                             Page
                                                               Page
                                                                  30 of
                                                                     3 of
                                                                        373PageID #:
                                      4606


                                  CERTIFICATE OF SERVICE
        The undersigned counsel certifies that on January 22, 2020, the foregoing document was

 filed through the CM/ECF system and thereby served electronically on counsel for Defendant

 Edward Butowsky and Matthew Couch. A courtesy copy of the foregoing document was also

 emailed to their counsel, Eden Quainton, at equainton@gmail.com. Mr. Quainton has agreed to

 convey served and filed documents to Defendant America First Media through Defendant Couch

 as necessary.

        Dated: January 22, 2020

                                           /s/ Michael J. Gottlieb
                                           MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                           WILLKIE FARR & GALLAGHER LLP
                                           1875 K Street NW
                                           Washington, DC 20006
                                           Tel: (202) 303-1000
                                           Fax: (202) 303-2000
                                           mgottlieb@willkie.com

                                           Attorney for Plaintiff Aaron Rich




                                              3
Case 4:18-cv-00442-ALM-CMC
       Case 1:18-cv-02223-GBD-SN
                             Document
                                  Document
                                      97-1 109
                                           Filed 02/18/20
                                                 Filed 02/10/20
                                                           Page Page
                                                                31 of 1
                                                                      37ofPageID
                                                                           2     #:
                                      4607
                                                                                          ,,,,.,


 Pro Se lnt~ke Unit
                                                          .J                                       [_~
                                                      .r-:       j


 U.S. Distri~ Court SONY

 Room 10~

 40 Foley ~quare                                      _,.-••1
                                                             i       PRO SE OFFICE
 New York) NY 10007                                    \ '!'
                                                       '__,__j
                                                                                                   ['
        My name is Ed Butowsky, and I am writing as representing_myself, prose. In regard to
          '

 case #18-¢:v-2223, I am requesting a motion tQ dismiss on personal jurisdiction grounds be

 decided. ~rom my understanding, the prior papers and argument still stand, and for some

 reason, a ~ecision was never rendered.




        I a~ologize for not providing more information, but hopefully, this will be sufficient.
          !




                                                                     Sincerely,


                                                         /4/1 /~     Ed Butowsky

                                                             97 Z JJ;7 d/9)




                                               Exhibit 5
Case 4:18-cv-00442-ALM-CMC
       Case 1:18-cv-02223-GBD-SN
                             Document
                                  Document
                                      97-1 109
                                           Filed 02/18/20
                                                 Filed 02/10/20
                                                           Page Page
                                                                32 of 2
                                                                      37ofPageID
                                                                           2     #:
                                      4608

                                                                                       .....                      m

                                                                LT R
                                                                                       :, <
                                                                                       ,,
                                                                                       ·,
                                                                                       :;
                                                                                       D
                                                                                       ::i._
                                                                                             ;:;;·
                                                                                                   ~--
                                                                                                   C
                                                                                                   "O
                                                                                                   VI
                                                                                                                 .
                                                                                                                 ,...
                                                                                                                 ><
                                                                                                                 ID
                                                      0.0 LBS                 1 OF 1   :=. ;,                     3
         I.                                                                                                      -
                                      TS, Ll.C
             CHA PWO OD [NVP.STMEN                        l                            )           0
                                                                                                                 ~
            '972 865 222 5
                                   INV EST MEN T MA
                                                                                        J          3@)
         ,I CHA PWO OD CAPJT AL BLVD
             496 5 PRE STO N PAR K                                                      l
                                                                                                                '<
         '
             Pl.ANO TX 750 93                                                           - ....n
                                                                                        ;· 0
                                                                                                                 C
              SHIP TO:
                 PRO SE INTAKE UNIT
                                                                                           )

                                                                                           I
                                                                                           I
                                                                                                   Cl.I

                                                                                                   -..l
                                                                                                                ciaID
                                       NY, ROOM 105
                 U.S. DISTRICT COURT SD
                                                                                           ~        I
                                                                                               . 00
                                                                                              c:,
                                                                                                                 ::,
                                                                                                                 ,...
                 40 FOLEY SQUARE                                                            ·c: ,
                 N EW YO RK N Y 10 00 7
                                                                                                    I

                                                                                               • ::E·
                                                                                               :   t"'I
                                                                                               i~
                                                                                                   ~
                                                                                                   Vl
                                                                                                           ®



                                               N Y 1 0 2 9 -1 0
                                                                                                   ,-,_
                                                                                                   _,
                                                                                                    I
                                                                                                   00
                                                                                                   a
                                                                                                   a   I


                                                                                                   "
                                                                                                   .t::,.


                                                        II IJlllll 11111
                                                                                                   N
                                                                                                       I
                                                                                                   V1
                                                                                                   00


                                                                                                   ""
                              IR
               UPS NEXT DAY A950 T 42 54
               'tRACKING #: lZ WF4 720
                                       01                                  1
                                                                                                                 -!
                                                                                                                 =:,-
                                                                                                                 ;:;;·
                                                                                                                 (I)
                                                                                                               . ::i
                                                                                                                 <
                                                                                                                 (I)

                                                                                                                 0
                                                                                                                "C)
                                                                                                                 (I)

                                                                                                                -.:;;·
                BILLING: P/P
                                                                                                                 ....o'
                                                                                                                 C
                                                                                                                 V,
                                                                                                                 (I)
                                                                                                               . :if
                                                                                                                 ;::;:
                                                                                                                 =:,-
                                                                                                                .......
                                                                                                                  =:,-
                                                                                                                 (I)

                                                                                                                 0
                                                                                                                 0
                                                                                                                 :if
                                                                                                                 3·
                                                                                                                CtO
                                                                                                                 V,
                                                                                                                 ....<
                                                                                                                 (I)


                                                                                                                 ;:;·
                                                                                                                 (I)
                                                                                                                 V,




                               ·.~·j'.·• .
                                 \..,~ ·
                                       '   .
                                                                       Q,, II)
                                                                       II) -      -

                                                                       m"
                                                                        ><
                                                                       "0    -©
                                                                       II)
                                                                       Q,

                                                                       i
                                                                       Q,
                                                                        ©
Case 4:18-cv-00442-ALM-CMC Document 97-1 Filed 02/18/20 Page 33 of 37 PageID #:
                                   4609


    1. All documents and communications evidencing or relating to any Chapwood client’s
       decision to remove Ed Butowsky as their investment manager from July 10, 2016 to
       present.

               Question is vague and not accurately worded.

    2. All documents and communications evidencing or relating to any Chapwood client’s
       decisions to substitute You as their investment manager from July 10, 2016 to present.

               Question is vague and not accurately worded.

    3. All documents and communications evidencing or relating to any former Chapwood
       client’s decision to terminate their relationship with Chapwood from July 10, 2016 to
       present.

               Question is vague and not accurately worded.

    4. All documents referring or relating to, and communications with Sally Hill Davis,
       including communications relating to Ms. Davis’ decision to remove Chapwood
       Investment Management as the adviser on her Charles Schwab & Co. account.

               Already submitted in complaint.

    5. All documents and communications evidencing or relating to Sally Hill Davis’s decision
       to substitute You as her investment manager.

               Already submitted in complaint.

    6. All communications between You and anyone, including with Ed Butowsky or
       Chapwood, regarding Seth Rich.

               Only communication would have been verbal between Ed Butowsky and myself.
               Have no documents that are responsive.

    7. All communications between You and anyone, including with Ed Butowsky or
       Chapwood, regarding any loss of business caused by Ed Butowsky’s involvement in
       matters relating to Seth Rich.

               Only communication would have been verbal between Ed Butowsky and myself.
               Have no documents that are responsive.

    8. All communications between You and anyone, including Chapwood clients, relating to
       any lawsuit filed by Ed Butowsky, including:

           a. The NPR Litigation; b. The Wheeler Litigation; c. The Rich Family Litigation;
           or d. The Related Butowsky Litigation.

                      Have no documents that are responsive.



                                              Exhibit 6
Case 4:18-cv-00442-ALM-CMC Document 97-1 Filed 02/18/20 Page 34 of 37 PageID #:
                                   4610

   From:               Larry Johnson
   To:                 Prather, Laura
   Cc:                 Steven S. Biss; Ty Clevenger
   Subject:            Re: My Response
   Date:               Friday, December 27, 2019 1:58:40 PM


  Yes, in this matter.


          On Dec 27, 2019, at 2:43 PM, Prather, Laura <Laura.Prather@haynesboone.com>
          wrote:

          Mr. Johnson,

          Is Mr. Biss your attorney?

          Take care,
          Laura

          Laura Lee Prather
          Partner
          (t) 512.867.8476



          From: Larry Johnson <lcjohnson1@me.com>
          Sent: Friday, December 27, 2019 1:43 PM
          To: Prather, Laura <Laura.Prather@haynesboone.com>
          Cc: Steven S. Biss <stevenbiss@earthlink.net>; Ty Clevenger <tyclevenger@yahoo.com>
          Subject: Re: My Response

          As I wrote, please deal with Mr. Biss on all matters.
          Larry Johnson



                On Dec 27, 2019, at 1:37 PM, Prather, Laura
                <Laura.Prather@haynesboone.com> wrote:

                Mr. Johnson,

                Thank you for your response.

                On what basis are you asserting the attorney client privilege in response
                to item #20?

                Your prior response indicates Mr. Clevenger hired you as a consulting
                expert but not that he is representing you as your attorney.


                                                          Exhibit 7
Case 4:18-cv-00442-ALM-CMC Document 97-1 Filed 02/18/20 Page 35 of 37 PageID #:
                                   4611


            Please advise.

            Laura Lee Prather
            Partner
            (t) 512.867.8476



            From: Larry Johnson <lcjohnson1@me.com>
            Sent: Friday, December 27, 2019 12:28 PM
            To: Prather, Laura <Laura.Prather@haynesboone.com>
            Cc: Steven S. Biss <stevenbiss@earthlink.net>; Ty Clevenger
            <tyclevenger@yahoo.com>
            Subject: My Response

            Ms. Prather,

            I was retained by Ty Clevenger in April of 2018 for expert
            consulting services in support of Mr. Butowsky. That is the
            basis of the privilege. If you have any further questions on this
            matter please direct them to Steven Biss.

            1. “All documents and communications referring or relating to
            the murder of DNC staffer Seth Rich.”
            I have no private documents and communications with anyone
            beyond what I have provided in my initial response to your
            subpoena. Communications from Mr. Clevenger to me on this
            topic are covered by privilege. What I have written relative to
            the matter of Seth Rich has been published and is on the public
            record.

            6, “All documents and communications reffing or relating to
            Butowsky, including all communications between You and
            Butowsky.”
            You have no right to seek documents and communications
            unrelated to the case of Seth Rich and Mr. Folkenflik’s
            defamation of Mr. Butowsky. I have provided the
            communications not covered by privilege relevant to your case.

            13. “All documents, communications and evidence concerning
            investigations into Wikileaks or the source of the 2016
            Democratic National Committee leak of emails.”
            Everything I have relative to this item is published and
            available on the internet. I have no secret stash of documents,
            evidence or emails relevant to this request.

            20. “All document and communication referring or relating to
            the Wheeler Lawsuit, the Wheeler Complaint, or the allegations
Case 4:18-cv-00442-ALM-CMC Document 97-1 Filed 02/18/20 Page 36 of 37 PageID #:
                                   4612

            therein.”
            The only items in my possession relevant to this request are
            emails from Ty Clevenger and are covered by the attorney
            client privilege.

            Turning to your next concern:




                 In your response to No. 11, you state that you are "
                 not producing emails from 2014 regarding Benghazi"
                 but fail to assert a valid basis for doing so. As you
                 know, Mr. Butowsky, Ms. Zimmerman and Mr.
                 Housley have been involved in multiple stories
                 arising out of conspiracy theories that have
                 ultimately been retracted. Your communications
                 with regard to Benghazi are highly relevant to this
                 pattern.”

            Let me start with your ill-considered, baseless phrase, “As you
            know.” Well, I do not know what “Conspiracy Theories” you are
            referring to and have no idea what “stories” you are referring
            to with respect to Mr. Butowsky, Ms. Zimmerman and Mr.
            Housley apart from the one attached to the subpoena.
            Furthermore, you clearly know nothing about my background or
            experience with the issue and persons listed. I did not meet or
            communicate with Mr. Butowsky until December of 2016. I did
            not know or communicate with Malia Zimmerman until June of
            2018, and that was a telephone introduction. I have never met
            her personally. I met Adam Housley in 2013 and provided him
            information on Benghazi and the cover up by the Obama/Clinton
            folks based on my expertise. I dealt with Adam in his capacity
            as a journalist. I had no knowledge of anything being done by
            Butowsky or Zimmerman on this matter in 2014, 2015 or 2016.
            It was only after I met Ed in December 2016 that the topic
            came up in casual conversation.

            12. G BILL BINNEY—Bill and I exchanged emails over Proton
            mail as we collaborated on articles about the bogus hack of the
            DNC. I routinely erased those before receiving the subpoena.
            It is possible that Bill retained copies of those communications.
            I will be happy to verify the content of those messages if they
            exist. Everything we discussed in those emails, to the best of
            my recollection, was included in the articles we co-wrote.

            19. I have provided you everything that I provided the other
            attorneys in the other cases you referenced.

            Sy Hersh and Malia Zimmerman—I have provided you
Case 4:18-cv-00442-ALM-CMC Document 97-1 Filed 02/18/20 Page 37 of 37 PageID #:
                                   4613

            everything I have with respect to Mr. Hersh and Ms.
            Zimmerman. I can’t conjure something up just because you
            indulge a ridiculous conspiracy theory.

            I have no knowledge of who is the owner or user of the email
            kkadane@aol.com.

            I do not have a copy of the July 13, email re Malia Zimmerman.
            It is no longer on my machine. I must assume it was erased in
            the course of normal computer housekeeping.

            To reiterate, if you have any additional questions please
            contact Mr. Biss.




            CONFIDENTIALITY NOTICE: This electronic mail transmission is
            confidential,
            may be privileged and should be read or retained only by the
            intended
            recipient. If you have received this transmission in error, please
            immediately notify the sender and delete it from your system.




       CONFIDENTIALITY NOTICE: This electronic mail transmission is confidential,
       may be privileged and should be read or retained only by the intended
       recipient. If you have received this transmission in error, please
       immediately notify the sender and delete it from your system.
